

115 HR 4262 IH: Financial Independence for Disabled Veterans Act of 2017
U.S. House of Representatives
2017-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4262IN THE HOUSE OF REPRESENTATIVESNovember 6, 2017Mr. Walker introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo authorize members and former members of the uniformed services who are entitled to veterans
			 disability compensation to continue to participate in the Thrift Savings
			 Plan through the deduction and deposit of a percentage of their veterans
			 disability compensation to the Thrift Savings Fund.
	
 1.Short titleThis Act may be cited as the Financial Independence for Disabled Veterans Act of 2017. 2.Disabled veterans continued participation in Thrift Savings Plan (a)Participation authorizedThe Executive Director of the Federal Retirement Thrift Investment Board shall prescribe regulations to permit the continued participation in the Thrift Savings Plan by a member of the uniformed services after the discharge or release of the member from service in the uniformed services if the member or former member is entitled to veterans disability compensation.
 (b)ContributionsFor purposes of section 8432 of title 5, United States Code, the monthly veterans disability compensation of a member or former member of the uniformed services shall be deemed to be basic pay for a monthly pay period.
 (c)Matching contributions prohibitedThe deduction and deposit in the Thrift Savings Fund of a percentage of the veterans disability compensation of a member or former member of the uniformed services does not require or authorize Government contributions under section 8432 of title 5, United States Code, or any other provision of law.
 (d)Veterans disability compensation definedIn this section, the term veterans disability compensation has the meaning given the term compensation in section 101(13) of title 38, United States Code. 